527 Pa. 364 (1991)
591 A.2d 1054
SUBURBAN CABLE TV CO., INC. (Appellant at No. 94); Lebanon Valley Cable TV Co. (Appellant at No. 95); Warner Cable Corp. of Pittsburgh (Appellant at No. 97); Warner Amex Cable Communications, Inc. (Appellant at No. 98)
v.
COMMONWEALTH of Pennsylvania, BOARD OF FINANCE AND REVENUE (Appellant at Nos. 90, 91, 92 and 93).
Supreme Court of Pennsylvania.
Argued May 9, 1991.
Decided June 4, 1991.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., did not participate in the consideration or decision of this case.
PAPADAKOS, J., did not participate in the decision of this case.